Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-18-2005

Ogrod v. Bur Prisons
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4067




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Ogrod v. Bur Prisons" (2005). 2005 Decisions. Paper 1343.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1343


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 04-4067
                                   ________________

                                    RANDY OGROD

                                             v.

                 BUREAU OF PRISONS; JOHN NASH, F.C.I. Fort Dix

                     _______________________________________

                     On Appeal From the United States District Court
                               For the District of New Jersey
                                (D.C. Civ. No. 04-cv-04570)
                       District Judge: Honorable Freda L. Wolfson
                     _______________________________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    April 18, 2005

 BEFORE: NYGAARD, VAN ANTWERPEN and STAPLETON, CIRCUIT JUDGES

                                 (Filed April 18, 2005 )
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Randy Ogrod appeals from the District Court’s order dismissing his habeas corpus

petition filed under 28 U.S.C. § 2241. In his habeas petition, Ogrod challenges the

calculation of his good conduct time (“GCT”) by the Bureau of Prisons (“BOP”). For the

following reasons, we will affirm the District Court’s order.
       Ogrod is currently incarcerated at the Federal Correctional Institution in Fort Dix,

New Jersey, serving a federal sentence of 70 months for conspiracy to distribute a

controlled substance. According to the BOP, Ogrod is eligible under the applicable

statute, 18 U.S.C. § 3624(b), to earn up to 274 days of GCT. The BOP’s calculation is

based on the time Ogrod will actually serve in prison, not on the 70 months of sentence

imposed.

       After administratively challenging the BOP’s calculation of his GCT, Ogrod filed

a § 2241 habeas corpus petition in the District Court. In his habeas petition, Ogrod argues

that the BOP’s calculation of his GCT deprives him of the amount to which he is entitled

by statute. Ogrod asserts that § 3624(b) allows him to earn up to 54 days per year based

on the term of sentence imposed, not 54 days per year based on time actually served as

the BOP’s calculation provides. The District Court rejected Ogrod’s position and

dismissed his habeas petition, and subsequently denied his timely motion for

reconsideration. Ogrod appeals.1

       We will affirm the District Court’s order. While Ogrod’s appeal was pending, we

resolved the issue in O’Donald v. Johns, __F.3d__, No. 04-2990, 2005 WL 647669 (3d

Cir. Mar. 22, 2005). In O’Donald, we held that the meaning of § 3624(b) is ambiguous

and thus deferred to the BOP’s reasonable interpretation of the statute. See O’Donald,



   1
    We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). We exercise
plenary review over the District Court’s legal conclusions and apply a clearly erroneous
standard to its findings of fact. See Ruggiano v. Reish, 307 F.3d 121, 126 (3d Cir. 2002).

                                             2
2005 WL 647669 at *2. Ogrod’s challenge, identical to the one raised and rejected in

O’Donald, is unavailing.

       In short, for the reasons described in O’Donald, the District Court properly

rejected Ogrod’s challenge to the BOP’s calculation of his GCT. Accordingly, we will

affirm the District Court’s order dismissing his habeas corpus petition.




                                             3